UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2014 iMedicor, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-52765 95-4696799 (Commission File Number) (IRS Employer Identification No.) 13506 Summerport Village Parkway #160, Windermere, FL (Address of Principal Executive Offices) (Zip Code) 407-505-8934 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Board of Directors of the Company has appointed Mr. Don Sproat Chief Financial Officer and Chief Accounting Officer as of December 15, 2014. Mr. Sproat has served as the Chief Financial Officer or Senior Financial Officer for both publicly traded and privately owned companies for over 20 years. He has a great deal of entrepreneurial experience and has worked extensively in the medical and wholesale industries. Mr. Sproat is a CPA and has a Master’s Degree in Business from Stetson University. Robert McDermott CEO of iMedicor stated, “We are very pleased that the Board decided to appoint Mr. Sproat to the position of Chief Financial Officer and look forward to his becoming an integral part of our management team and future success.” ABOUT iMEDICOR iMedicor Inc. builds portal-based, virtual work and learning environments for the healthcare and related industries. iMedicor’s focus is twofold: (1) its web-based portal which allows physicians and other healthcare providers to exchange patient specific healthcare information via the Internet while maintaining compliance with all Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) regulations, and its web-based portal adjunct which provides for direct communications between pharmaceutical companies and physicians for the dissemination of information on new drugs without the costs related to direct sales forces and (2) consultation with medical and dental care providers and their staffs to assist them to become “Meaningful Use” compliant and ultimately qualify for federal incentive funds. ***** For more information contact: Robert McDermott, President, iMedicor, Inc. at 13506 Summerport Village Parkway #160, Windermere, FL 34786 or 407-505-8934. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. iMEDICOR, INC. (Registrant) Dated: January 9, 2015 By: /s/Robert McDermott Robert McDermott President and Chief Executive Officer
